Little, J.
1. It is the right of one who deals with an agent, who fails to disclose his principal, to proceed directly against the principal when discovered. Civil Code, §8020. This right is not dependent on the diligence of the plaintiff in discovering the fact of the concealed agency.
2. An agent to conduct a given business for his principal necessarily has authority to do everything which is essential to the performance of his duties as agent. If the agency be to carry on a mercantile business, and to do this if is necessary to rent a house, the principal will be bound for the rent thereof, whether he expressly authorized the agent to make the contract of rent or not.
3. Two of the charges complained of in the present case being in conflict with the law as above stated, and the same having relation to vital issues in the case, there should be a new trial, the record not disclosing that ' the verdict complained of was demanded by the evidence.

Judgment reversed.


All the Justices concurring.